Where an execution was proceeding for the benefit of an attorney to collect fees due him thereon, and the same bore date in 1867, and was met by affidavit of illegality, on the ground that it had been paid off prior to the act of February 24, 1873, giving a lien on executions to attorneys for fees, and the settlement consisted in the payment of fifteen dollars cash and the settlement of a drug bill owing by plaintiff to defendant:2. That whether the settlement was fair, and executed and made without collusion against the attorney, was matter for the jury to decide, and the issue being fairly submitted by the judge and he being' satisfied with the verdict, this court will not interfere.